Filed 3/6/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 47







Christopher Jermaine Owens, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20140282







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable David E. Reich, Judge.



AFFIRMED.



Per Curiam.



Samuel A. Gereszek, P.O. Box 4, East Grand Forks, N.D. 56721-0004, for petitioner and appellant.



Pamela A. Nesvig, Assistant State’s Attorney, P.O. Box 5518, Bismarck, N.D. 58506-5518, for respondent and appellee.

Owens v. State

No. 20140282



Per Curiam.

[¶1]	
Christopher 
Jermaine Owens appeals from a district court order denying his application for postconviction relief.  In 2010, Owens was convicted by a jury of gross sexual imposition, and his conviction was affirmed on appeal.  
State v. Owens
, 2011 ND 174, 803 N.W.2d 834.  In 2012, Owens filed a postconviction relief application, and the district court denied his application after an evidentiary hearing.  Owens appealed, arguing the district court committed reversible error in denying postconviction relief because his trial attorney’s conduct fell below an objective standard of reasonableness and because he was prejudiced by his trial attorney’s lack of diligence and poor preparation.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner

Dale V. Sandstrom